DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 recite “in a state where a surface on which the motor of the base body is vertically provided is seen from the front”.  It is not clear from the disclosure what “vertically provided” is meant in the context of the claim language.  The language appears to require the motor to be provided vertically on the base body, however, from the figures, the motor appears to be provided on a vertical surface of the base body, not vertically provided on a surface of the block.  It is also unclear if “vertically provided” uses the axis of the motor for reference, or some other aspect of the motor.  

Claim 6 recites “a second hydraulic circuit (14) that at least includes the primary channel (25) and the secondary channel (26),”.  [0028] indicates that each circuit has a primary channel, secondary channel and supply channel.  The language of claim 6 however appears to recite that the second hydraulic circuit includes the prior recited “primary channel” which parent claim 1 associates with the first circuit.  It is not clear if the claim is intended to require the circuits to include the same primary and secondary channel, or have a primary and secondary channel per circuit.  A similar issue exists with “supply channel” in claim 7.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayr et al (US# 2017/0072925). 
Mayr et al disclose a hydraulic pressure control unit capable of use with a straddle-type vehicle  brake system (for example a brake system of a four wheel ATV) having a hydraulic circuit (I) that at least includes: a primary channel (line with valves 5-6) through which brake fluid in a master cylinder 3 is delivered to a wheel cylinder 4; a secondary channel (line with 8-9 and 11-12) which is provided with a pump (9) and through which the brake fluid in the wheel cylinder (4) is released to a primary channel intermediate portion (portion between 5 and 6) as an intermediate portion of the primary channel by driving said pump (9); and a supply channel (line with valve 7) that supplies the brake fluid to a secondary channel intermediate portion (line with 8 and unnumbered check valve) as a region on a suction side of the pump (9) in the secondary channel, and controls a hydraulic pressure of the brake fluid in the wheel cylinder (4), the hydraulic pressure control unit 1 comprising: a base body (15) that is formed with an internal channel 13 constituting a part of the hydraulic circuit (I); a first valve (6) that is attached to a first valve hole (6’) and controls a flow rate in a region on the wheel cylinder (4) side of the primary channel intermediate portion in the primary channel of the hydraulic circuit (I), the first valve hole (6’) extending from a first valve opening that is formed on an outer surface 16 or 16-19 of the base body (15) to the internal channel (13); a second valve (7) that is attached to a second valve hole (7’) and controls a flow rate in a region on an upstream side of the secondary channel intermediate portion in the secondary channel of the hydraulic circuit (I), the second valve hole (7’) extending from a second valve opening that is formed on the outer surface of the base body to the internal channel (13); a third valve (5) that is attached to a third valve hole (5’) and controls a flow rate in a region on the master cylinder side of the primary channel intermediate portion in the primary channel of the hydraulic circuit (I), the third valve hole (5’) extending from a third valve opening that is formed on the outer surface of the base body to the internal channel; a fourth valve (14) that is attached to a fourth valve hole (14’) and controls a flow rate in the supply channel of the hydraulic circuit (I), the fourth valve hole (14’) extending from a fourth valve opening that is formed on the outer surface of the base body (15) to the internal channel; and a motor (10) that is a drive source of the pump (9) in the hydraulic circuit (I) and is vertically provided in the base body (15) (the assembly can be oriented such that the motor is vertical, if required), wherein in a state where a surface on which the motor (10) of the base body is vertically provided is seen from the front, the first valve opening (6’) and the second valve opening (7’) overlap a first straight line that passes an outer side of the motor (note the line L1 can extend past the motor 10 in both vertical directions), and the third valve opening (5’) and the fourth valve opening (14’) overlap a second straight line that passes the outer side of the motor (note the line L2 can extend past the motor 10 in both horizontal directions) and crosses the first straight line at a right angle.

    PNG
    media_image1.png
    913
    1753
    media_image1.png
    Greyscale

Regarding claim 2, the hydraulic circuit (I) includes a wheel cylinder hydraulic pressure sensor (25) that is attached to a first hydraulic pressure sensor hole (25’) and detects the hydraulic pressure of the brake fluid in the wheel cylinder (4), the first hydraulic pressure sensor hole (25’) extending from a first hydraulic pressure sensor opening (25’) that is formed on the outer surface of the base body to the internal channel, and in the state where the surface on which the motor (10) of the base body (15) is vertically provided is seen from the front, the first hydraulic pressure sensor opening (89a) is located between the motor (10) and a combination of the first straight line (L1 and the second straight line (L2).  Note, absent slip control intervention, sensor 25 indicates a pressure in the wheel cylinders of circuit I. 
Regarding claim 3, the hydraulic circuit (I) includes a master cylinder hydraulic pressure sensor (25) that is attached to a second hydraulic pressure sensor hole (90) and detects a hydraulic pressure of the brake fluid in the master cylinder (3), the second hydraulic pressure sensor hole (25’) extending from a second hydraulic pressure sensor opening that is formed on the outer surface of the base body (15) to the internal channel, and in the state where the surface on which the motor (10) of the base body (15) is vertically provided is seen from the front, the second hydraulic pressure sensor opening (25’) is located on a far side of the third valve opening (5’) and the fourth valve opening (14’) with the first straight line (L1) being a reference.  Note opening 25’ is on a far side of holes 5’ and 14’ relative to a midpoint of L1.  
Regarding claim 4, wherein in the state where the surface on which the motor of the base body 15 is vertically provided is seen from the front, a distance from the fourth valve opening (14’) to the first straight line (L1) is shorter than that to a rotation axis (center of 10) of the motor, and a distance (A) from the third valve opening (5’) to the first straight line (L1) is longer than that (B) to the rotation axis (C) of the motor (10).

    PNG
    media_image2.png
    822
    777
    media_image2.png
    Greyscale

Regarding claim 5, an accumulator (8) that stores the brake fluid is provided in a region between the second valve (7) and a suction side of the pump (9) in the secondary channel of the hydraulic circuit (I), the accumulator (8) is embedded in an intersecting surface (18) that intersects with the surface (16) of the base body (15), and in the state where the surface (16) on which the motor (10) of the base body (15) is vertically provided is seen from the front, the first straight line (L1) is located between the motor (10) and a portion of the surface (16) that intersects with the intersecting surface (18).
Regarding claim 11, the braking system of Mayr et al is capable of braking a straddle-type vehicle such as a four wheel ATV and can therefore be considered a “straddle-type vehicle brake system” as broadly claimed.


Allowable Subject Matter
Claims 6-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK